Case 5:18-cv-00422-JSM-PRL Document 16 Filed 03/11/19 Page 1 of 1 PageID 157




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        OCALA DIVISION

 ALICIA STEPHENS

         Plaintiff,

 v.                                                      CASE NO.: 5:18-cv-00422-JSM-PRL

 CASCADE CAPITAL, LLC., ACCOUNT
 DISCOVERY SYSTEMS, LLC, UNIFIN,
 INC., PROFESSIONAL BUREAU OF
 COLLECTIONS, MARYLAND, INC., and
 HALSTED FINANCIAL SERVICES, LLC

         Defendant.

       NOTICE OF PENDING SETTLEMENT AS TO DEFENDANT UNIFIN, INC., ONLY

        PLAINTIFF, ALICIA STEPHENS by and through her undersigned counsel, hereby submits this

Notice of Pending Settlement and states that Plaintiff, ALICIA STEPHENS, and Defendant, UNIFIN, INC.

only, have reached a settlement with regard to this case and are presently drafting, finalizing, and executing

the settlement and dismissal documents. Upon execution of same, the parties will file the appropriate

dismissal documents with the Court.


                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on this 11th day of March, a true and correct copy of the foregoing
was filed with the Clerk of the Court and served on the parties of record using the CM/ECF system.
                                                    Respectfully submitted,

                                                  /s/Heather H. Jones
                                                  Heather H. Jones, Esq.
                                                  Florida Bar No. 0118974
                                                  William “Billy” Peerce Howard, Esq.
                                                  Florida Bar No. 0103330
                                                  THE CONSUMER PROTECTION FIRM, PLLC
                                                  4030 Henderson Blvd.
                                                  Tampa, FL 33629
                                                  Telephone: (813) 500-1500, ext. 205
                                                  Facsimile: (813) 435-2369
                                                  Heather@TheConsumerProtectionFirm.com
                                                  Billy@TheConsumerProtectionFirm.com
                                                  Attorney for Plaintiff
